         Case 2:21-cv-03573-CFK Document 7 Filed 08/26/21 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARMAINE CUSTIS,             :
    Plaintiff,                :
                              :
     v.                       :                      CIVL ACTION NO. 21-CV-3573
                              :
CITY OF PHILADELPHIA COURT OF :
COMMON PLEAS, et al.,         :
     Defendants.              :

                                       MEMORANDUM

KENNEY, J.                                                                AUGUST 26, 2021

       Presently before the Court is Charmaine Custis’s pro se Notice of Removal, her Motion

to Proceed In Forma Pauperis, and her Motion to Seal. (ECF Nos. 1-3.) The Court will grant

Custis leave to proceed in forma pauperis because it appears that she is incapable of paying the

fees to commence this civil action. However, for the reasons below, the Court will remand the

cases Custis sought to remove to the Philadelphia Court of Common Pleas, dismiss any civil

claims she sought to bring, and deny her Motion to Seal.

I.     FACTUAL ALLEGATIONS

       Custis’s Notice of Removal is difficult to understand. That Custis filed it using the

Court’s form complaint for initiating a civil action makes the nature of her submission even more

confusing. 1 It is not clear what case or cases Custis seeks to remove, although she appears to

allude to several proceedings that either are pending or were previously pending in the Family




1
  The Court is not aware of any procedure by which a litigant can remove numerous state cases
to federal court by filing only one notice of removal, or any procedure by which a litigant can
file a notice of removal and civil complaint in one action. However, since Custis is proceeding
pro se, the Court must construe her submission broadly and address the filing as presented.
           Case 2:21-cv-03573-CFK Document 7 Filed 08/26/21 Page 2 of 11




Division of the Court of Common Pleas of Philadelphia. (ECF No. 2 at 1.) 2 Specifically, Custis

refers to: (1) “Annulment/Divorce D18128423, Spousal Support”; (2) “19-04412, Interstat [sic]

case”; (3) “Def Kyle A. [illegible] [illegible] 88400 4347 case [illegible]”; (4) “Child support

321200 1504 [illegible]”; (5) “Domestic family court cases (all) and domestic violence cases”;

(6) “PFA Case 2007 & 7936”; and (7) “PFA [illegible].” (Id.) So, it appears that Custis might

be attempting to remove numerous cases from state court, which may or may not be pending and

in which she may or may not be named as a defendant. (Id.)

         The caption of the Notice of Removal does not reflect the caption of the underlying cases

that Custis seeks to remove. Rather, she identifies Defendants as if she is also attempting to

initiate a new civil action. Specifically, she names the following Defendants in the caption: (1)

City of Philadelphia Court of Common Pleas; (2) City of Philadelphia Family Court; (3) Court of

Common Pleas Domestic Unit(s); (4) Hon. Sullman of CP Family Court; (5) Philadelphia

Domestic Unit; (6) Philadelphia Domestic Violence Unit; (7) Administrative Judge Margaret T.

Murphy; (8) “Law Clerk Ben”; (9) Divorce Master Jane Doe; (10) Supervisor of DVU Rich

Matea; (11) Jane Doe a/k/a “Jay of Domestic Violence CUWH”; (12) Roy Chambers; (13) Hon.

Diane Thompson and; (14) possibly, another Jane Doe Defendant. (Id.)

         Custis indicates that she seeks to invoke the Court’s federal question jurisdiction and

diversity jurisdiction. (Id. at 2.) In support of her jurisdictional assertion, she alleges that “[a]s a

Native American Cherokee Indian ‘blood rights’ Plaintiff rights are to be protected under federal

laws. Fraud & Identity theft being treat as a non U.S. citizen is a Federal violation.” (Id.)

Custis’s submission contains no other allegations or supporting material.




2
    The Court adopts the pagination supplied by the CM/ECF docketing system.
                                                   2
          Case 2:21-cv-03573-CFK Document 7 Filed 08/26/21 Page 3 of 11




        Two weeks after submitting her Notice of Removal, Custis submitted additional pages

that were docketed as “Additional Pages for Complaint with Signed Forms” and which appear to

be intended to be read with her initial submission.3 (See ECF No. 6.) In those pages, Custis

indicates that both she and the Defendants are Pennsylvania citizens and alleges that the events

giving rise to her claims occurred in “August 2021 back through 1991.” (Id. at 1.) To the extent

any claims can be discerned, Custis appears to be dissatisfied with how state judges handled

family court matters in which, among other things, she sought a protection from abuse order. In

that regard, Custis alleges that the Defendants “violated [her] rights to equal and fair process,

stalking, denying [her] PFA.” (Id.) Custis claims injuries in the form of “loss of back support,

harassment, discrimination, [and] interference with filing.” (Id. at 2.) She seeks monetary

damages, an “order of protection against staff at Phila Family Court who are violating [her] civil

rights,” and an “order to reinstate stolen missing funds by gang members defs father of children.”

(Id.)

II.     MOTIONS

        Before turning to the substance of Custis’s Notice of Removal, the Court will address her

Motions. Since it appears that Custis is not capable of paying the fees to commence this civil

action, the Court will grant her Motion for Leave to Proceed In Forma Pauperis. See 28 U.S.C.

§ 1915. Custis has also moved to seal this proceeding. (ECF No. 3.) The basis for that request

is somewhat unclear but appears to be grounded in concern about unspecified “retaliation by

Party obligor(s)” and physical, social, and financial harm “due to gang related parties.” (Id.)

The “‘strong presumption’ of openness does not permit the routine closing of judicial records to



3
 The header on the ECF document suggests that Custis filed only partially complete paperwork
with the Court, printed out the incomplete pages, and later completed and submitted them.


                                                  3
          Case 2:21-cv-03573-CFK Document 7 Filed 08/26/21 Page 4 of 11




the public” and the “party seeking to seal any part of a judicial record bears the heavy burden of

showing that ‘the material is the kind of information that courts will protect’ and that ‘disclosure

will work a clearly defined and serious injury’ to the party seeking closure.” See Miller v.

Indiana Hosp., 16 F.3d 549, 551 (3d Cir. 1994). “A party who seeks to seal an entire record

faces an even heavier burden.” Id. Custis’s vague, unclear allegations do not meet this high

standard, so the Court will deny her Motion to Seal.

III.   NOTICE OF REMOVAL

       As noted above, it appears that Custis is attempting to remove several cases from the

Family Division of the Philadelphia Court of Common Pleas to this Court pursuant to the Court’s

federal question jurisdiction and diversity jurisdiction. 4 Pursuant to 28 U.S.C. § 1441(a), a

defendant “may remove to the appropriate federal district court ‘any civil action brought in a

State court of which the district courts of the United States have original jurisdiction.’” City of

Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997) (quoting 28 U.S.C. § 1441(a)). “In

order for a case to be removable under § 1441 and § 1331, the well-pleaded complaint rule

requires the federal question be presented on the face of the plaintiff’s properly pleaded

complaint.” Krashna v. Oliver Realty, Inc., 895 F.2d 111, 113 (3d Cir. 1990) (quotations

omitted). Accordingly, the existence of federal defenses to a complaint generally does not

support removal under § 1441 and § 1331. See Aetna Health, Inc. v. Davila, 542 U.S. 200, 207

(2004). To remove a case under § 1441 and § 1332, there must be complete diversity of



4
  Custis has failed to comply with the procedures for removal of civil actions, which require,
among other things, that a defendant seeking to remove a civil action from state court submit a
copy of “all process, pleadings, and orders served upon such defendant or defendants in such
action.” 28 U.S.C. § 1446. This procedural failure combined with the unclear nature of Custis’s
filing has made it difficult to understand what is at issue in this case. However, since the
jurisdictional defects are dispositive here, the Court will focus on those.

                                                  4
          Case 2:21-cv-03573-CFK Document 7 Filed 08/26/21 Page 5 of 11




citizenship among the parties and the amount in controversy must exceed $75,000. See 28

U.S.C. § 1332(a).

       Pursuant to § 1447(c), “[i]f at any time before final judgment it appears that the district

court lacks subject matter jurisdiction, the case shall be remanded.” “The party asserting

jurisdiction bears the burden of showing the action is properly before the federal court.” Sikirica

v. Nationwide Ins. Co., 416 F.3d 214, 219 (3d Cir. 2005). “The statute governing removal, 28

U.S.C. § 1441, must be strictly construed against removal.” Id. Further, the Court “has a

continuing obligation to sua sponte raise the issue of subject matter jurisdiction if it is in

question.” Bracken v. Matgouranis, 296 F.3d 160, 162 (3d Cir. 2002).

       Since Custis failed to file a copy of the pleadings in the underlying cases she sought to

remove, the Court cannot review those documents to determine whether they raise a federal

question. In any event, matters of family law pertaining to divorce, spousal support, and

domestic violence — all of which appear to be the only matters implicated here in the underlying

cases — are matters of state law, rather than federal law, regardless of any federal defenses

Custis intends to raise in those proceedings. See Mardis v. Mardis, Civ. A. No. 11-374, 2011

WL 13210032, at *1 (D. Md. Feb. 14, 2011) (noting, in concluding remand was required, that

“defendant Carolyn Mardis may not create federal jurisdiction by ‘converting’ the domestic

violence action into a federal question by invoking military law”). Furthermore, nothing

suggests that the parties in the underlying cases are diverse or what the amount in controversy is

in those cases. Regardless, cases involving matters of divorce, alimony and child support are

outside federal jurisdictional bounds. See Matusow v. Trans-Cty. Title Agency, LLC, 545 F.3d

241, 245 (3d Cir. 2008) (explaining that “[t]he Supreme Court has long recognized a domestic




                                                   5
            Case 2:21-cv-03573-CFK Document 7 Filed 08/26/21 Page 6 of 11




relations exception to federal diversity jurisdiction” that encompasses cases involving the

issuance of divorce, alimony, and child custody decrees).

       It is also worth noting it is not even clear that Custis is a defendant in any or all the cases

she seeks to remove, which is also problematic because only a defendant may remove a case to

federal court. See Conner v. Salzinger, 457 F.2d 1241, 1243 (3d Cir. 1972) (“It is settled that the

cited removal statutes confine the right of removal from a state court to a federal district court

to a defendant or defendants.”). It is also possible, given the reference to a “PFA case” from

2007, which presumably refers to a state proceeding involving a protection from abuse order,

that some of the proceedings Custis seeks to remove are resolved, and that her efforts to remove

them are moot. See Werth v. Stern, Civ. A. No. 12-0856, 2012 WL 13076233, at *2 (D.N.M.

Sept. 7, 2012) (litigant had no standing to “seek judicial action” in proceedings she attempted to

remove because, in part, “the domestic violence proceedings are now moot because they are

closed”).

       In sum, there is simply no basis alleged for the Court’s jurisdiction here over whatever

cases Custis is trying to remove. 5 Custis’s submission is far too deficient to properly invoke the




5
  The jurisdictional concepts discussed in this Memorandum should not be new to Custis, who
has also gone by Charmaine Prater and Charmaine Prater Colon, since she has previously
attempted to remove several cases to this Court unsuccessfully. See Phila. License & Inspection
v. Prater, Civ. A. No. 20-1035 (E.D. Pa.) (remanding cases Custis sought to remove in which she
was the plaintiff); Prater v. Grossman, Civ. A. No. 18-1526 (E.D. Pa.) (remanding to the
Domestic Relations Division of the Court of Common Pleas for Delaware County cases that
Prater sought to remove in which she was a plaintiff); City of Phila. v. Colon, Civ. A. No. 18-105
(E.D. Pa.) (remanding case involving a tax lien to the Philadelphia Court of Common Pleas);
Phila. Housing Auth. v. Prater, Civ. A. No. 17-4312 (E.D. Pa.) (remanding to the Orphan’s
Division of the Philadelphia Court of Common Pleas a case involving Custis’s incapacitated
mother); Phila. Corp. of the Aging v. Prater, Civ. A. No. 17-4304 (E.D. Pa.) (same); City of
Phila. Revenue Dep’t v. Prater, Civ. A. No. 16-6689 (E.D. Pa.) (same); Serrano v. Prater, Civ.
A. No. 16-6688 (E.D. Pa.) (remanding case concerning abandoned property to Philadelphia
Court of Common Pleas).
                                                  6
          Case 2:21-cv-03573-CFK Document 7 Filed 08/26/21 Page 7 of 11




jurisdiction of this Court. Accordingly, the Court will remand these cases to the Family

Division of the Philadelphia Court of Common Pleas pursuant to 28 U.S.C. § 1447(c).

IV.     CIVIL COMPLAINT

        A. Standards of Review

        Since Custis is proceeding in forma pauperis, 28 U.S.C. § 1915(e)(2)(B)(i) and (ii)

require the Court to dismiss her Complaint if it is frivolous or fails to state a claim. A complaint

is frivolous if it “lacks an arguable basis either in law or in fact,” Neitzke v. Williams, 490 U.S.

319, 325 (1989), and is legally baseless if “based on an indisputably meritless legal theory,”

Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995). Whether a complaint fails to state a

claim under § 1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to

dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d

236, 240 (3d Cir. 1999), which requires the Court to determine whether the complaint contains

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). Conclusory allegations do not

suffice. Id. As Custis is proceeding pro se, the Court construes her allegations liberally. Higgs

v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011); Vogt v. Wetzel, No. 18-2622, 2021 WL 3482913,

at *2 (3d Cir. Aug. 9, 2021) (citing Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 244-45 (3d

Cir. 2013)).

        B. Discussion

        Custis’s Complaint is vague, generalized, and difficult to read. Liberally construing the

pleading (meaning the Notice of Removal and additional pages together), and given Custis’s

reference to civil rights and equal protection, the Court understands her to be pursuing

constitutional claims under 42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must



                                                    7
          Case 2:21-cv-03573-CFK Document 7 Filed 08/26/21 Page 8 of 11




allege the violation of a right secured by the Constitution and laws of the United States, and must

show that the alleged deprivation was committed by a person acting under color of state law.”

West v. Atkins, 487 U.S. 42, 48 (1988). Custis’s claims fail for several reasons.

       First, Defendants City of Philadelphia Court of Common Pleas, City of Philadelphia

Family Court, and Court of Common Pleas Domestic Unit(s), may not be sued under § 1983.

These Defendants are state courts or divisions of state courts, so they are entitled to Eleventh

Amendment immunity from suit and are not considered “persons” for purposes of § 1983. See

Will v. Mich. Dep’t of State Police, 491 U.S. 58, 65-66 (1989) (states are entitled to Eleventh

Amendment immunity from claims under 42 U.S.C. § 1983 and are not “persons” for purposes

of that provision); Benn v. First Judicial Dist. of Pa., 426 F.3d 233, 241 (3d Cir. 2005) (state

courts in Pennsylvania share in the Commonwealth’s Eleventh Amendment immunity); see also

42 Pa. Cons. Stat. § 8521(b) (“Nothing contained in this subchapter shall be construed to waive

the immunity of the Commonwealth from suit in Federal courts guaranteed by the Eleventh

Amendment to the Constitution of the United States.”). Accordingly, there is no legal basis for

Custis’s claims against these Defendants.

       Second, Custis has made almost no allegations against the remaining Defendants that

would explain their personal involvement in the events giving rise to her claims (to the extent her

claims can be discerned at all). Since she has failed to allege each Defendant’s personal

involvement, she has failed to state claims against them. See Rode v. Dellarciprete, 845 F.2d

1195, 1207 (3d Cir. 1988) (explaining that, to be liable, “[a] defendant in a civil rights action

must have personal involvement in the alleged wrongs”).

       Third, it appears that Custis might be trying to bring claims against some or all of the

judges based on how they ruled in matters before them in state court to which Custis was a party.



                                                  8
          Case 2:21-cv-03573-CFK Document 7 Filed 08/26/21 Page 9 of 11




However, judges are entitled to absolute immunity from § 1983 claims that are based on acts or

omissions taken in their judicial capacity, so long as they do not act in the complete absence of

all jurisdiction. See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978); Azubuko v. Royal, 443

F.3d 302, 303-04 (3d Cir. 2006) (per curiam). “Although ‘absolute judicial immunity extends

only to claims for damages,’ Larsen v. Senate of the Commonwealth, 152 F.3d 240, 249 (3d Cir.

1998), to the extent [a plaintiff] seeks injunctive relief, ‘in any action brought against a judicial

officer for an act or omission taken in such officer’s judicial capacity, injunctive relief shall not

be granted unless a declaratory decree was violated or declaratory relief was unavailable.”’

Kornafel v. Del Chevrolet, 788 F. App’x 895, 896-97 (3d Cir. 2020) (quoting 42 U.S.C. § 1983).

Nothing in suggests that this exception applies here.

       Fourth, quasi-judicial immunity precludes § 1983 claims against court administrative

personnel tasked with carrying out facially valid court orders. See Gallas v. Supreme Ct. of Pa.,

211 F.3d 760, 772-73 (3d Cir. 2000). Furthermore, quasi-judicial immunity “has been extended

over time to protect a range of judicial actors, including . . . those who serve as arms of the court,

fulfill[ing] a quasi-judicial role at the court’s request, such as guardians ad litem or court-

appointed doctors.” See Russell v. Richardson, 905 F.3d 239, 247 (3d Cir. 2018) (internal

quotations, citations, and alterations omitted). So, to the extent Custis is suing the divorce

master or law clerk based on their exercise of a quasi-judicial role or for carrying out facially

valid court orders, her claims fail.

       Fifth, Custis has not alleged a constitutional violation. “Fundamentally, procedural due

process requires notice and an opportunity to be heard” in a meaningful time and manner.

Mancini v. Northampton Cty., 836 F.3d 308, 315 (3d Cir. 2016) (citing Mathews v. Eldridge, 424

U.S. 319, 333 (1976)). Plaintiffs pursuing an equal protection claim must allege that they were



                                                   9
         Case 2:21-cv-03573-CFK Document 7 Filed 08/26/21 Page 10 of 11




purposefully discriminated against, in that “they received different treatment from that received

by other individuals similarly situated.” Shuman ex rel. Shertzer v. Penn Manor Sch. Dist., 422

F.3d 141, 151 (3d Cir. 2005) (emphasis in original). Custis’s allegations do not plausibly allege

that she was denied due process or equal protection in connection with matters that are or were

pending in state court or based on any other ground.

       Fifth, many of Custis’s claims appear time-barred. Pennsylvania’s two-year limitations

period applies to Custis’s § 1983 claims. See 42 Pa. Cons. Stat. § 5524; Wallace v. Kato, 549

U.S. 384, 387 (2007). The limitations period began to run from the time Custis “knew or should

have known of the injury upon which [his] action is based.” Sameric Corp. of Del., Inc. v. City

of Phila., 142 F.3d 582, 599 (3d Cir. 1998). Here, it appears that Custis is raising claims based

on several state court proceedings and events going back to 1991. Certainly, several of those

claims are time-barred.

       Sixth, to the extent Custis is suing any agencies of the City of Philadelphia, which is

unclear, “[a] department[ ] of the City of Philadelphia itself, [is] not [a] proper defendant[ ]” in

an action brought under § 1983. Russell v. City of Philadelphia, 428 Fed. App’x 174, 177 (3d

Cir. 2011) (citing 53 Pa. Con. Stat. Ann. § 16257; Bey v. City of Philadelphia, 6 F. Supp. 2d 422,

423 (E.D. Pa. 1998)). And, to the extent she was attempting to sue the City itself, which is also

unclear, Custis has not alleged a municipal policy or custom that caused the violation of her

constitutional rights, as would be required to state a plausible claim. See Monell v. Dep’t of Soc.

Servs. of N.Y., 436 U.S. 658, 694 (1978))

       In sum, Custis’s Complaint fails for numerous reasons. However, because it is possible

that, if given an opportunity to amend, Custis could state a basis for a timely claim against an

appropriate defendant, she will be given leave to do so.



                                                  10
         Case 2:21-cv-03573-CFK Document 7 Filed 08/26/21 Page 11 of 11




III.   CONCLUSION

       For the foregoing reasons, the Court will grant Custis leave to proceed in forma pauperis,

deny her Motion to Seal, and remand the cases Custis sought to remove to the Family Division of

the Philadelphia Court of Common Pleas. To the extent Custis’s submission can be construed as

a new civil complaint, her claims are dismissed. Any claims against the Defendants who are

state courts or divisions of state courts are dismissed with prejudice and any additional claims

Custis sought to raise are dismissed without prejudice to her filing an amended complaint. 6 An

Order follows, which provides further instruction as to amendment.

                                               BY THE COURT:

                                               /s/ Chad F. Kenney

                                               CHAD F. KENNEY, J.




6
 Although several of the defects noted above are not curable, Custis’s submission is so
unintelligible, it is difficult for the Court to ascertain her claims with any degree of accuracy. So,
as required, the Court will take a lenient approach in favor of amendment.
                                                 11
